DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021, has been entered.
Claims 1-8, 16 and 17 are currently pending in the application.  The previous 112 (b) rejection of claim 3 has been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 has been amended to claim the nitrite curing salt is in a range of 0.5 to 1.2 wt. % in relation to the total mass of meat or sausage product.  However, the specification at p. 4 lines 14-20 teaches 0.5 wt. % sodium nitrate is in the curing salt, and the curing salt itself is contained in the meat/sausage product in ranges from 1.6 to 2%, or 0.8 or 0.96 to 1.0 or 1.2% by weight.  Therefore, applicant is not considered to have support for the nitrate curing salt to be present from 0.5 to 1.2 wt. % in relation to the total mass of meat or sausage product.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, in line 4, an emulsifier claimed is “a mixture with or consisting of lysophosphatidyl cholin”.  Given that the emulsifiers are selected from a group including mixtures, it is unclear what would meet “a mixture consisting of lysophosphatidyl cholin.”  Claim 6 goes on to claim “phosphoinositole and citric acid esters of food fatty acids (CITREM).”  Given that claim 6, line 4, claims citric acid esters of food fatty acids, and the claims allows for mixtures of emulsifiers, it is unclear if the phosphoinositole may be present alone as an emulsifier, or only meets the claim if present in combination with CITREM.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 2012/059590).
Regarding claims 1 and 17, Mason et al. teach a formulation for a food comprising a water in oil emulsion where a hydrophilic coloring agent is contained in the aqueous phase, and the pH of the aqueous phase is adjusted to a pH value at which the coloring agent is stable.  The water droplets have a size preferably between 100 nm and 5 µm, which overlaps and thereby renders obvious the claimed range.  Given the pH of the aqueous phase of the coloring agent is adjusted to provide a stable coloring agent regardless of the pH of the food, the limitation of “the coloring agent at the pH of the food is unstable” is considered to be met (p. 5 lines 17-19; p. 9 lines 22-29; p. 11 lines 19-21; p. 12 lines 15-18; p. 14 lines 1-3).  Mason et al. teach natural coloring agents, and teach that the coloring is “water-dispersible,” by which they mean can be distributed evenly throughout the aqueous medium, such as by dissolution or dispersion (i.e., admixed).  Mason et al. also specifically teach the colorant can be dissolved in water (e.g., p. 7, line 13 “Phycocyanin dissolved in water.”; p. 9 lines 8-9, 22-28).  
Regarding claim 6, Mason et al. teach that the emulsifier in the oil phase is polyglycerol polyricinoleate (p. 11 lines 30-31).
Regarding claim 7, given that Mason et al. teach that the inner phase is water (i.e., aqueous), the aqueous phase is considered to be free from an auxiliary solvent.
Regarding claim 16, Mason et al. teach their formulations included in foodstuffs including a “fruit preparation” which is heated to 90°C (Example 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 2012/059590) in view of von Elbe et al. (von Elbe, J.H., Maing, I.-L., Amundson, C.H. 1974. “Color Stability of Betanin.” J. Food Sci. Vol. 39, pp. 334-337).
Mason et al. teach a temperature stable formulation for a foodstuff as detailed above with regard to claim 1.  Mason et al. teach red beet betalains, which includes betanin, as a colorant according to their invention (p. 9 lines 19-28).  They further teach that the pH is adjusted to the pH at which the coloring agent is stable, and that the pH value is generally less than 6.0 (p. 14 lines 1-7).  They do not specifically teach the pH at which betanin is stable.
Von Elbe et al. teach the color stability of betanin, from beet root.  They state that it is most stable at pH of between 4.0 and 5.0 when heated (p. 335, col. 3).  Therefore, it would have been obvious to have adjusted the pH of a betanin-containing aqueous phase to a pH of equal to or less than 5.5 as this encompasses the pH at which betanin is taught to be stable to heating.  This would have required no more than routine experimentation, as the pH at which the coloring agents taught by Mason et al. are stable is known, as taught by von Elbe et al.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 2012/059590) in view of Sato et al. (3,943,263).
Mason et al. teach a temperature stable formulation for a foodstuff as detailed above with regard to claim 1.  Mason et al. teach red beet betalains, which includes betanin, as a colorant according to their invention (p. 9 lines 19-28).  They do not specifically teach the formulation in a meat or sausage product.
Sato et al. teach comminuted meat products in which betanin is used as a colorant.  The meat products further include sodium nitrite (col. 2 lines 23-27, 31-38).  The meat products are heat processed and the color is stable (Table 1).  They also teach the addition of nitrite curing salt reduced (Table II), and state that the level of nitrite has an effect on the color of the resultant meat product (col. 4 lines 17-22).  Sato et al. teach the sodium nitrite curing agent is present from about 10 to 200 ppm, based on the weight of the sodium nitrite.  They do not teach the weight range for the nitrite curing salt.  However, given that the instant specification teaches a sodium nitrite concentration of 0.5% in the curing salt, with the curing salt included in a range from 0.8% to 1.2% (instant specification, p. 4), this provides a sodium nitrite content in the final product according to the invention of 4 ppm (0.5% sodium nitrite x 0.8% curing salt/finished product) to 60 ppm (0.5% sodium nitrite x 1.2% curing salt/finished product).  Therefore, the range for curing salt taught by the prior art is considered to render obvious the claimed range where the amount of curing salt included is based on the final content of sodium nitrite in the finished meat/sausage product.
  Therefore, as it was known to add colorants as taught by Mason et al. to meat products having a reduced addition of nitrite curing salt as taught by Sato et al,. it would .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 2012/059590) in view of Koca et al. (Koca, N., Karadeniz, F., Burdurlu, H.S. 2006. “Effect of pH on chlorophyll degradation and colour loss in blanched green peas.” Food Chem. Vol. 100, pp. 609-615).
Mason et al. teach a temperature stable formulation for a foodstuff as detailed above with regard to claim 1.  Mason et al. teach chlorophyll as a colorant according to their invention (p. 9 lines 19-28).  They further teach that the pH is adjusted to the pH at which the coloring agent is stable (p. 14 lines 1-7).  They do not specifically teach the pH at which chlorophyll is stable.
Koca et al. teach that chlorophyll is susceptible to color change upon heating (p. 610, col. 1).  Koca et al. found that green color loss decreased with increasing pH, with pH up to 7.5 (p. 614, Conclusion).
Therefore, it would have been obvious to have adjusted the pH of a chlorophyll-containing aqueous phase to a pH of 7.5-8.5 as this touches the pH at which chlorophyll is taught to be more stable to heating.  This would have required no more than routine experimentation, as the pH at which the coloring agents taught by Mason et al. are stable is known, as taught by Koca et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 2012/059590) in view of Koca et al. (Koca, N., Karadeniz, F., Burdurlu, H.S. 2006. “Effect of pH on chlorophyll degradation and colour loss in blanched green peas.” Food Chem. Vol. 100, pp. 609-615) as applied to claim 4 above, and in further view of Sapei et al. (Sapei, L., Naqvi, M.A., Rosseae, D. 2012. “Stability and release properties of double emulsions for food applications.” Food Hydrocolloids, Vol. 27, pp. 316-323).
Modified Mason et al. teaches a formulation as set forth above with regard to claim 4.  Modified Mason et al. is silent as to the formulation comprising NaCl in an amount as claimed.
Sapei et al. teach double emulsions for food applications.  Where the emulsion comprises, for example, 2% NaCl, the emulsion has increased stability (Table 1).  Therefore, where one of ordinary skill wished to improve the emulsion stability of the emulsion of Watson et al., it would have been obvious to have included NaCl as claimed in order to improve the stability of the emulsion.  While the amount of NaCl taught by Sapei is slightly higher than claimed, this slight difference is not considered to provide a patentable distinction in the absence of a convincing showing that the difference in the amount of NaCl provides an unexpected result.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 2012/059590) in view of Sapei et al. (Sapei, L., Naqvi, M.A., Rosseae, D. 2012. “Stability and release properties of double emulsions for food applications.” Food Hydrocolloids, Vol. 27, pp. 316-323).
Mason et al. teach a temperature stable formulation for a foodstuff as detailed above with regard to claim 1.  Mason et al. are silent as to the aqueous phase comprising a thickening agent as claimed.
Sapei et al. teach the inclusion of gelatin, a thickening agent, in the aqueous phase of emulsions in order to provide stability to the emulsion (Table 1).
Therefore, where it was known to include gelatin in the aqueous phase of water-in-oil emulsions in order to improve the stability of the emulsion, it would have been obvious to have included a thickener as claimed in the aqueous phase of the emulsion of Mason et al. with the reasonable expectation that the stability of the emulsion would be improved.  This would have required no more than routine experimentation, as both Mason et al. and Sapei et al. teach the formation of water-in-oil emulsions.

Response to Arguments

Applicant's arguments filed April 8, 2021, have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 6, 7 and 16 over Mason, applicant argues that Mason does not teach the adjustment of the pH of the aqueous pH, and that the amendments that the colorant is “admixed” distinguish over the teachings of Mason (Remarks, pp. 5-6).
These arguments are not persuasive.  At p. 14, lines 1-3, Mason et al. teach that “it is within the present invention to adjust the pH of the internal aqueous phase to any pH suitable for achieving a desirable color shade…”  Therefore, to have adjusted the pH 
Regarding the colorant being “admixed” as in claim 1, or dissolved as in claim 17, Mason et al. teach that the colorant can be distributed evenly throughout an aqueous medium by dissolution or dispersion (p. 9 lines 8-9).  This is considered to meet claims to both admixing and dissolving.

Regarding the rejection of claim 3, applicant argues that Sato does not disclose conferring stability to the colorants or protecting the colorants from adopting the pH of the meat.  Applicant goes on to argue that the canthaxanthin is hydrophobic and therefore would not appear in the aqueous phase of an emulsion (Remarks, p. 6).
This argument is not persuasive.  Mason is relied upon to teach the stabilized coloring agent formulation. Where Sato teaches betanin as a colorant in a meat product also comprising nitrite curing salt, it would have been obvious to have utilized the stabilized betanin of Mason to provide a product with a stable colorant.  The betanin and canthaxathin are added to the meat of Sato in an aqueous solution (e.g., Sato col. 4 lines 50-53).  Therefore, it would have been obvious to have stabilized the betanin as taught by Mason as the betanin of Sato is added in an aqueous solution.  

Applicant presents no specific arguments with regard to the rejections of claims 2, 4, 5 and 8 (Remarks, pp. 6, 7).  These rejections are maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. Dees	Primary Examiner, Art Unit 1791